— In a *986medical malpractice action, defendant Zingesser appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Aronin, J.), dated April 16,1981, as, after a hearing, granted that portion of plaintiffs’ motion which sought to strike his first affirmative defense (lack of personal jurisdiction) and denied that portion of his cross motion which sought to dismiss the complaint on the same jurisdictional ground. By order dated April 19, 1982, this court reversed the order insofar as appealed from, on the law, denied plaintiffs’ motion to the extent that it sought to strike defendant Zingesser’s first affirmative defense, granted said defendant’s cross motion to the extent that it sought dismissal of the complaint for lack of jurisdiction and dismissed the complaint as to defendant Zingesser (Braun v St. Vincent’s Hosp. & Med. Center, 97 AD2d 857). By order dated October 19, 1982, the Court of Appeals reversed the order of this court and remitted the case to us “for further proceedings”. The Court of Appeals held that “there is no basis for setting aside, as a matter of law, the determination of Special Term that this doorman came within the contemplation of CPLR 308 (subd 2)” (57 NY2d 909, 910-911). Order affirmed insofar as appealed from, without costs or disbursements. No opinion. Mangano, J. P., Thompson, Gulotta and Brown, JJ., concur.